1    MITCHELL D. GLINER, ESQ.
     Nevada Bar #003419
2
     3017 West Charleston Blvd.,#95
3    Las Vegas, NV 89102
     (702)870-8700
4
     (702)870-0034 Fax
5
     Attorney for Plaintiff
     nigliner@glinerlaw.com
6
                                  UNITED STATES DISTRICT COURT
7
                                      DISTRICT OF NEVADA

8
     TETYANA SERHIYENKO-LEMAY
9

             Plaintiff,
10
                                                                   No. 2:19-cv-00405-JCM-GWF
     vs.
11


12   MONTEREY FINANCIAL SERVICES LLC
     dba MONTEREY COLLECTION SERVICES
13


14           Defendant.

15

                 STIPULATION AND ORDER TO EXTEND THE TIME THROUGH
16
           JUNE 18,2019 FOR PLAINTIFF TO RESPOND TO DEFENDANT'S MOTION TO
17    DISMISS PLAINTIFF'S AMENDED COMPLAINT AND FOR DEFENDANT TO FILE
                 ITS OPTIONAL REPLY BRIEF THROUGH JULY 2,2019
18
                                               (First Request]
19


20
             This Stipulation is filed pursuant to LR lA 6-1 and 6-2. Plaintiff filed this action on

21
     March 8,2019. On May 28,2019 Defendant filed its pending Motion to Dismiss PlaintifFs

22
     Amended Complaint [#19].

23
             Plaintiffs response is due June 11,2019. The parties stipulate to a one(1) week

24   extension through June 18,2019 for Plaintiff to file her response. Defendant shall have through
25   July 2,2019 to files its optional Reply Brief.

26   ///

27   ///

28   in
June 12, 2019
